NO. 07-02-0355-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  OCTOBER 15, 2004

                         ______________________________


                           BRYAN PARRACK, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

          FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

            NO. CR-01D-058; HONORABLE H. BRYAN POFF, JR., JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              PERMANENT ABATEMENT


       Appellant was convicted of capital murder and the jury assessed punishment at

confinement for life. Appellant perfected an appeal, but a mandate has not yet been issued

by this court.


       The State has filed a Suggestion of Death and a certified copy of appellant’s death

certificate indicating he died on August 25, 2004. The death of the appellant during the
pendency of his criminal appeal deprives this court of jurisdiction. Freeman v. State, 11
S.W.3d 240 (Tex.Crim.App. 2000); Ryan v. State, 891 S.W.2d 275 (Tex.Crim.App. 1994);

Tex. R. App. P. 7.1(a)(2). The proper action is abatement of the appeal. See Tex. R. App.

P. 7.1(a)(2).


       Accordingly, this appeal is permanently abated.




                                         James T. Campbell
                                             Justice


Do not publish.




                                           -2-